DETAILED ACTION
This Office Action is in response to application 17/141299 filed on 01/05/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 has been acknowledged and is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 13, 20, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 18, of U.S. Patent No. 10,887,397 (Patent ‘397).  
Instant Application 17/141,299
Patent No. 10,887,397
1. A server comprising: a processor configured to perform the following: 

associate a first permissions record to a first plurality of Internet of Things (IoT) devices operating based on a first protocol, and associate a second permissions record to a second plurality of IoT devices operating based on a second protocol different from the first protocol, with each first and second IoT device having a namespace and a unique sub-namespace assigned thereto, and 

cooperate with a device that is configured to generate commands for controlling the first and second plurality of IoT devices based on the first and second permission records and the assigned namespaces and sub-namespaces.
1. A system comprising: 

a server configured to assign a namespace to a plurality of Internet of Things (IoT) devices, with the plurality of IoT devices being at different locations, and with each IoT device having a universal unique identifier (UUID) associated therewith, 

assign at least one sub-namespace to each IoT device based on its location, with the at least one sub-namespace being unique for each IoT device, 

map the UUID associated with each IoT device to both the namespace and the at least one sub-namespace assigned thereto, and 

generate at least one permissions record associated with said plurality of IoT devices to be used in controlling access to said plurality of IoT devices, the at least one permissions record identifying which IoT devices can communicate with other IoT devices and which IoT devices cannot communicate with other IoT devices; 

associate a first portion of said plurality of IoT devices to a first IoT platform operating based on a first IoT protocol, and a second portion of said plurality of IoT devices to a second IoT platform operating based on a second IoT protocol different from the first IoT protocol, and wherein the at least one permissions record includes a first permissions record associated with said first IoT platform and a second permissions record associated with said second IoT platform; and 

a device cooperating with said server to generate commands for controlling said plurality of IoT devices based on the namespaces and the at least one sub-namespaces mapped to the respective UUIDs, and based on the at least one permissions record.


As shown above, the comparison between claims 1, 13, 20, of the instant application and claims 1, 12, 18, of the Patent ‘397 reveals that claims 1, 12, 18, of Patent ‘030 are simply a species of the broader genus claims 1, 13, 20, of the instant application and thus claims 1, 12, 18, of Patent ‘397 anticipates the claims of the instant application.  
Hence, claims 1, 13, 20, of the instant application are generic to the species of the invention covered by claims 1, 12, 18, of the Patent ‘397.  Thus, the broader generic invention is anticipated by the narrower species of the Patent ‘397.  Without a terminal disclaimer, the species claims preclude issuance of the generic application. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a server configured to associate…” and “a device cooperating with said server to generate…” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Regarding the server, applicant states that it includes hardware (See applicant’s PGPub, Paragraph 10, processor) and performs an algorithm (See Figure 12). Regarding the device, applicant states that it includes hardware (See Figure 7, processing unit 710) and performs an algorithm (See Figure 9).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 6-11, 13, 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al. (US 2018/0097651) in view of Tal et al. (US 2017/0041381).
	Regarding claim 1, Guedalia disclosed:
A server (Paragraph 40, supervisor device) comprising: a processor (Paragraph 40, supervisor device is a computer) configured to perform the following: associate a first permissions (Paragraph 95, full access permissions) record to a first plurality of Internet of Things (IoT) (Paragraph 95, anything in the IoT network) devices operating based on a first protocol (Paragraph 30, IP, Bluetooth, NFC), and associate a second permissions record (Paragraph 95, limited access to a portion of the IoT network) to a second plurality of IoT devices (Paragraph 95, portion of IoT network including refrigerators or utility room), with each first and second loT device having a namespace and a unique sub-namespace assigned thereto (Paragraph 7, registering devices into the IoT network and defining one or more sub-networks)(Paragraph 7, the IoT devices are registered into the IoT network (i.e., namespace) and one or more sub-networks are defined (i.e., sub-namespace). Paragraph 30, the IoT devices utilizing IP, Bluetooth, or NFC (i.e., protocols). Paragraph 95, the supervisor device can process commands such as modifying groups that were created in block 860. The command is used to control access to certain portions within the IoT network (i.e., namespace). For example, controlling access to a sub-network (i.e., sub-namespace) that includes certain devices and/or other objects. The command can provide full access permissions (i.e., first permissions) to anything in the IoT network to anyone in the Family group or provides people in a certain group limited access (i.e., second permissions) to a portion of the IoT network. Fine grained access control to the IoT network, such as controlling particular sub-networks that guests can access, controlling how devices and objects in the IoT network can interact with one another or be used is provided), and 
cooperate with a device that is configured to generate commands for controlling the first and second plurality of IoT devices based on the first and second permission records and the assigned namespaces and sub-namespaces (Paragraph 95, allowing people in a customer service group to access the refrigerator to feed pets (i.e., commands) while the owner is on vacation or access the utility room to service (i.e, commands) malfunctioning equipment).
While Guedalia disclosed converting information from one format to another between different protocols (Paragraph 62), Guedalia did not explicitly disclose a second plurality of IoT devices operating based on a second protocol different from the first protocol.
However, in an analogous art, Tal disclosed a second plurality of IoT devices operating based on a second protocol different from the first protocol (Paragraph 5, connected devices communicate over Bluetooth Low Energy (BTLE) (i.e., first protocol). Paragraph 64, gateway device serves as a central home computer and an IoT hub. Paragraph 80, the gateway is…connected to the user’s home network. Its responsibilities consist of understanding and dealing with various smart/connected devices the user owns, including but not limited to provisioning new devices over Bluetooth, Zigbee, Zwave, WiFi (i.e., plurality of different protocols). Paragraph 268, once a device establishes a connection to the restricted network, gateway device and device exchanges information over the network. Gateway device and device exchanging information over the WiFi network protocol (i.e., second protocol different from the first)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Guedalia with Tal because the references involve controlling IoT devices with commands, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second protocol of Tal with the teachings of Guedalia in order to improve the home and family’s experience interacting with its home and by providing value to IoT device providers (Tal, Paragraph 60).
	Regarding claims 13, 20, the claims are substantially similar to claim 1 except they differ in statutory class. Therefore, the claims are rejected under the same rationale. 
	Regarding claims 6, 18, the limitations of claims 1, 13, have been addressed. Guedalia and Tal disclosed:
	wherein said processor is further configured to generate the first and second permission records based on identifying which IoT devices can communicate with other IoT devices (Guedalia, Paragraph 51, Figure 1E showing IoT device group 1 and IoT device group 2 that cannot communicate with each other unless it is through their respective IoT SuperAgents. Paragraph 95, providing full access permissions to anything in the IoT network to anyone in the Family group or providing limited access to a portion of the IoT network in the Friends group that uses the WiFi sub-network, see Figure 12B).
Regarding claims 7, 19, the limitations of claims 1, 13, have been addressed. Guedalia and Tal disclosed:
	wherein the first plurality of IoT devices are associated with a first IoT platform operating based on the first protocol, and the second plurality of IoT devices are associated with a second IoT platform operating based on the second protocol different from the first protocol, with the first permissions record being associated with the first IoT platform and the second permissions record being associated with the second IoT platform (Tal, Paragraph 5, connected devices communicate over Bluetooth Low Energy (BTLE) (i.e., first protocol). Paragraph 64, gateway device serves as a central home computer and an IoT hub. Paragraph 80, the gateway is…connected to the user’s home network. Its responsibilities consist of understanding and dealing with various smart/connected devices the user owns, including but not limited to provisioning new devices over Bluetooth, Zigbee, Zwave, WiFi (i.e., plurality of different protocols/platforms). Paragraph 268, once a device establishes a connection to the restricted network, gateway device and device exchanges information over the network. Gateway device and device exchanging information over the WiFi network protocol (i.e., second protocol different from the first. Paragraph 88, having users defined by roles with certain devices. Permission models allow for full control or limited user control with limited permissions).
	For motivation, please refer to claim 1. 
	Regarding claim 8, the limitations of claim 1 have been addressed. Guedalia and Tal disclosed:
	wherein a portion of the first and second plurality of IoT devices are grouped together based on performing a same function, and wherein the generated commands include a wildcard command to simultaneously control each IoT device within the grouped together IoT devices (Guedalia, Paragraph 9, IoT devices that have interactions that occur within a threshold time period, same location, threshold frequency, or substantially the same type (i.e., same function) are assigned relationship identifiers. Figure 12B showing control for televisions, air conditioning, and speakers with permission sets. Tal, Paragraph 80, grouping devices vertically, with the same capabilities such as “lights” or “door locks”. Paragraph 82, the user assigning aliases and device groups such as “all lights.” Paragraph 87, creating multi-device instructions (i.e., wildcard) such as when the front door is unlocked turn on all the lights).
	For motivation, please refer to claim 1. 
	Regarding claim 9, the limitations of claim 1 have been addressed. Guedalia and Tal disclosed:
	wherein the generated commands include a shared command to control multiple IoT devices performing a same function at different locations, and wherein the device comprises a mobile device configured to provide its location to said processor when generating the shared command, with said processor selecting one of the multiple IoT (Tal, Paragraph 63 having architecture for devices within a defined physical space such as a house, office, building, or park (i.e., locations) or with a set of devices related to a particular user or entity associated with a user with connected devices in their home, car, small retail business, or property management business managing door locks and security systems. Each physical location needs their own gateway device. Paragraph 82, grouping all lights together. Paragraph 88, associating a user with multiple home gateways (primary home, weekend condo, secondary home. Paragraph 169, getContext is used to determine the intention of the command and gets all devices with the capability used in the command (i.e., all lights or all locks)). 
	For motivation, please refer to claim 1. 
	Regarding claim 10, the limitations of claim 1 have been addressed. Guedalia and Tal disclosed:
	wherein said processor is further configured to generate at least one restrictions record associated with the first and second plurality of IoT devices, with the at least one restrictions record allowing said processor to control access to the first and second plurality of IoT devices based on at least one of timing restrictions, location restrictions, presence restrictions and path restrictions (Tal, Paragraph 174, waiting for triggers (time or sensor) indicated by the rules (i.e., restrictions record) and executing device control. Paragraph 248, showing if there are no users in the living room, the lights should be off).
	For motivation, please refer to claim 1. 
Regarding claim 11, the limitations of claim 1 have been addressed. Guedalia and Tal disclosed:
	wherein the first and second permission records allow said processor to detect unauthorized commands for controlling the first and second plurality of IoT devices (Guedalia, Paragraph 131, checking whether Jan has permission to change the temperature and return an unauthorized status to the application on Jan’s visiting controller device if the previously recorded grant does not include permission to change the temperature).
	

	
Claims 2-5, 14-17, are rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al. (US 2018/0097651) in view of Tal et al. (US 2017/0041381) and Sivakkolundhu (US 2009/0066534).
Regarding claims 2, 14, the limitations of claims 1, 13, have been addressed. Guedalia and Tal disclosed:
	wherein the first and second plurality of IoT devices are at different locations, with each IoT device having a universal unique identifier (UUID) associated therewith; (Guedalia, Paragraph 30, IoT devices have an addressable interface such as an IP address, Bluetooth identifier, or an NFC ID (i.e., UUIDs). Paragraph 91, certain devices have an explicit relationship to another device. Devices can have relationships to certain locations, such as a primary refrigerator being permanently in the kitchen and secondary refrigerator being located in the garage).

	However, in an analogous art Sivakkolundhu disclosed wherein each unique sub-namespace is assigned based on its location (Paragraph 70, providing home device 760 type information based on configuration data of the central control unit to allow a user to know the type of home device that corresponds to home device 760. The configuration data includes information such as Basement: Zone 1: 1 light type A (i.e., sub-namespace based on location)).
	One of ordinary skill in the art would have been motivated to combine the teachings of Guedalia and Tal with Sivakkolundhu because the references involve controlling IoT devices with commands, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-namespace assigned based on location of Sivakkolundhu with the teachings of Guedalia and Tal in order to identify different devices within the same zone (Sivakkolundhu, Paragraph 70).
	Regarding claims 3, 15, the limitations of claims 2, 14, have been addressed. Guedalia, Tal, and Sivakkolundhu disclosed:
	wherein said processor is further configured to map the UUID associated with each IoT device to both the namespace and the corresponding unique sub-namespace assigned thereto (Sivakkolundhu, Paragraph 70, the configuration data includes information such as Basement (i.e., namespace): Zone 1 (i.e., sub-namespace): 1 light type A (i.e., UUID)).
	For motivation, please refer to claim 2. 
Regarding claims 4, 16, the limitations of claims 3, 15, have been addressed. Guedalia, Tal, and Sivakkolundhu disclosed:
	wherein the generated commands are further based on the namespaces and the unique sub-namespaces mapped to the respective UUIDs (Sivakkolundhu, Paragraph 20, slave units control home devices such as floor lamp 290 to turn on and off the floor lamp (i.e., commands). Paragraphs 68-70, the user selecting central module 1, then basement to bring up all zones with all the home devices linked to the basement. The user then able to select a zone to bring up all home devices within that zone, including light type A or light type B, see figures 7-11).
	For motivation, please refer to claim 2. 
	Regarding claims 5, 17, the limitations of claims 4, 16, have been addressed. Guedalia, Tal, and Sivakkolundhu disclosed:
	wherein the generated commands only include the assigned namespaces and sub-namespaces (Sivakkolundhu, Figures 7-11, showing that a user uses the GUI to select basement (i.e., namespace) and then select the zone (i.e., sub-namespace)).
	For motivation, please refer to claim 2. 
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guedalia et al. (US 2018/0097651) in view of Tal et al. (US 2017/0041381) and Matthieu et al. (US 9,009,230).
Regarding claim 12, the limitations of claim 11 have been addressed. Guedalia and Tal did not explicitly disclose:

However, in an analogous art, Matthieu disclosed wherein identifying which IoT devices can communicate with other IoT devices corresponds to a whitelist, and identifying which IoT devices cannot communicate with other IoT devices corresponds to a blacklist (Column 19, Lines 8-31, device directory maintains various lists, such as whitelists and blacklists that are associated with a UUID assigned to a person or IoT device. The use of whitelists and blacklists ensures that devices only have access to those UUIDs of IoT devices for which permission has been granted. Column 19, Lines 32-43, maintaining a blacklist for UUIDs assigned to the devices. The blacklist for the UUID includes a list that includes UUIDs of devices that cannot discover the device).
	One of ordinary skill in the art would have been motivated to combine the teachings of Guedalia and Tal with Matthieu because the references involve controlling IoT devices with commands, and as such, are within the same environment.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate whitelist and blacklist of Matthieu with the teachings of Guedalia and Tal in order to ensure that devices, systems, and users only have access to other devices, systems, and users to which permission has been granted (Matthieu, Column 19, Lines 55-58).

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        
/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451